DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The concept of placing a film on a curved surface using a fixture is generally known in the art. 
CASSONI et al. (US 2017/0182513) discloses an apparatus for applying a transfer material onto a curved surface (Abstract). The apparatus comprises two opposing profiled surfaces, 32 and 42, which house a cylindrical body, 10, to apply the film thereto (Paragraphs [0101]-[0105]; Figure 2). However, CASSONI et al. does not disclose the claimed squeegee that is movable from a first position relative to the body to a second position relative to the body. Moreover, CASSONI et al. does not disclose the claimed hinge. 
SHANK, JR. (US 3,816,221) also discloses a jig for placing a decal on a rounded article. The device includes a hinge, at 104, which allows body halves to rotate toward the rounded article (Figure 4: Column 6, lines 45-68; Column 7, lines 1-25) to place the decal on the rounded article. However, SHANK, JR. does not disclose the claimed squeegee and its ability to move from a first position relative to the body to a second position relative to the body, per se. 
The concept of using a squeegee to apply a film to a curved surface is also generally known. NISHIOKA (US 2019/0358945) discloses a squeegee, 94,  (Paragraph [0043]) to apply the film to the surface of the curved substrate (Figures 1A-1D and 5). However, NISHIOKA does not disclose the claimed housing with an axial gap exposing the surface on which the film is applied, per se. 
WITHAM et al. (US 2015/0277502) also disclose a squeegee and fixture to apply a film to the surface of a screen (Paragraph [0050]; Figures 1 and 4A-4C). 
Like WITHAM et al., VINASON et al. (US 2021/0046692) discloses an apparatus for installing a film to the surface of a screen (Abstract). The apparatus comprises a lid, 120, hinged to the base, 110 (Paragraphs [0037]-[0041]; Figures 1 and 5). Through an opening in the lid a roller, 214, presses the film against the screen (Paragraphs [0077]-[0084]; Figures 9, 10, 14 and 19-21). 
Thus, Examiner believes that one of ordinary skill in the art could envisage a film applicator comprising two body halves rotatable to each other to enclose an electronic device having a screen therein. With the teachings of WITHAM et al. and VINASON et al., a squeegee could then traverse the body from a first portion thereof to a second portion. However, the art does not appear to teach that the bodies define top and bottom rings that are centered on an axis defining an axial gap, and that the squeegee traverses this axial gap with the capability of applying a film onto a cylindrical window, per se. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745